Title: To George Washington from William Heath, 27 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands April 27th 1782
                        
                        The enclosed has been handed me this morning by Lt Colonel Hull, which I beg leave to submit to your
                            Excellency. It is with much reluctance Colonel Hull thinks of being absent at this time, but assures me necessity compels
                            him to request it.
                        How the orderly duty will be done when Colonel Hull goes away I cannot say; it may be attended with some
                            difficulty unless the Adjutant General sends one of his assistants down, or some other person is appointed; as a variety
                            of business requires almost constant attention in the orderly Office. Colonel Hull has this day written to the Adjutant
                            General on the subject. I have the honor to be With the greatest respect your Excellency’s Most Obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Sir
                                Hutts at New Boston 27th April 1782.
                            
                            Constrained by Necessity, I must submit Permission to be absent from the Army five or six Weeks—Nothing
                                but the most peculiar Circumstances would induce me to make this Request at this particular Period—I am Sir your most
                                Obedt Servt
                            
                                Wm Hull Lt Colo.
                                3d M. Regt
                            
                        
                        
                    